    Case 4:19-cr-00254-ALM-KPJ Document 31 Filed 02/06/20 Page 1 of 1 PageID #: 57


                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

    UNITED STATES OF AMERICA                          §
                                                      §
    V.                                                §            Case Number 4:19-CR-254
                                                      §
    CRAIG BEASON                                      §


                       ORDER GRANTING MOTION FOR CONTINUANCE
           The Motion for Continuance filed by Defendant (Dkt. #30) is granted. The Court, having

    considered the factors set forth in 18 U.S.C. § 3161, finds as follows:

           1. Defendant's request is made knowingly, intelligently, and voluntarily.

           2. The Government has no objection to a continuance.

           3. The ends of justice served by granting the Defendant's request outweigh the best

    interest of the public and the Defendant in a speedy trial.

           4. The continuance is required to assure the necessary time for counsel to prepare

    effectively for trial, taking into account the exercise of due diligence.

           5. The period of delay due to the motion for continuance is the period from the date of
.   the motion through the date of the new trial setting, and this is excludable time under the Speedy

    Trial Act.

           Defendant's motion is granted, and this case is RESET for Pretrial Conference on May 1,

    2020, at 10:00 a.m.

           SIGNED this 6th day of February, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
